IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON

      MARGARET SMITH v. HSBC MORTGAGE SERVICES, INC., ET AL.

                       Appeal from the Chancery Court for Shelby County
                           No. CH-13-0580-2 Jim Kyle, Chancellor
                           ___________________________________

                     No. W2016-01159-COA-R3-CV – Filed October 4, 2016
                           ___________________________________


       Because the order appealed does not comply with Rule 58 of the Tennessee Rules of
Civil Procedure, the order is not a final judgment. Consequently, this Court lacks jurisdiction
and this matter must be dismissed.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.W.S., KENNY ARMSTRONG, J., AND BRANDON O. GIBSON, J.

Margaret Smith, Memphis, Tennessee, pro se.

Darrel West, Nashville, Tennessee, for the appellee, HSBC Mortgage Services, Inc.

Bruce Lee Feldbaum, Memphis, Tennessee, for the appellee, Gregory Griffin.


                                      MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
           modify the actions of the trial court by memorandum opinion when a formal opinion would
           have no precedential value. When a case is decided by memorandum opinion it shall be
           designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited or
           relied on for any reason in any unrelated case.
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, the order of the trial court appealed in this matter fails to
comply with Rule 58 of the Tennessee Rules of Civil Procedure.

      Rule 58 provides that an order of final disposition is effective when the judgment is
marked on its face with one of the following:

     (1) the signatures of the judge and all parties or counsel, or
     (2) the signatures of the judge and one party or counsel with a certificate of
     counsel that a copy of the proposed order has been served on all other parties or
     counsel, or
     (3) the signature of the judge and a certificate of the clerk that a copy has been
     served on all other parties or counsel.

TENN. R. CIV. P. 58. In this matter, the order is not signed by Appellant Margaret Smith and
there is no certificate of service indicating that a copy of the order was served upon her.

       Consequently, the Court entered an Order on August 19, 2016, directing Appellant to
obtain entry of a final judgment in the trial court or else show cause why this appeal should
not be dismissed for failure to appeal an appealable order or judgment. Appellant filed a
response to our Order on August 31, 2016, wherein she states that she declined to sign the
order, but that she did receive a copy of the order appealed. As of this date, the Clerk of this
Court has not received a supplemental record containing an amended order which complies
with Rule 58 of the Tennessee Rules of Civil Procedure.

       Because the order appealed does not comply with Rule 58, there is no final judgment
and the order is "ineffective as the basis for any action for which a final judgment is a
condition precedent." Steppach v. Thomas, No. W2008-02549-COA-R3-CV, 2009
WL3832724, at *4 (Tenn. Ct. App. Nov. 17, 2009) (quoting Citizens Bank of Blount Cnty.
v. Myers, No. 03A01-911 1 -CH-422, 1992 WL 60883, at *3 (Tenn. Ct. App. Mar. 30,
1992)).




                                             -2-
                                         Conclusion

        Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request of
either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Margaret Smith, for which execution may
issue if necessary.

                                           PER CURIAM




                                             -3-